DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 4/19/2022. Claims 1, 3-11, 13-20 are pending and have been examined. Claims 2, 12 are cancelled.  
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 102 and 103 have been fully considered, but they are not persuasive.
In particular, the applicant argues that the references do not teach the amended limitation “the token comprises a message to be displayed to a viewer of a client apparatus ..” In response, the examiner respectfully disagrees. Note that Miyasaka teaches: [Paragraph 0042] “information of the recognition result is converted into a command to the TV reception display unit 800 ..” where the “recognition result” reads on the message which is recognized.
Claim Rejections - 35 USC § 102
3.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka (Document ID: US-20150294666-A1).
Regarding claim 1 and 10, Miyasaka teaches an information processing apparatus (abstract) comprising: circuitry configured to insert a token into an audio stream of a content the token being related to use of a voice AI assistance service in coordination with the content (Paragraph 0042, show a watermark signal being inserted to speech. Here watermark signal can be considered as a token that is being inserted by “Insert watermark” unit shown in Fig. 11A; also see Paragraph 0010 for voice AI assistance service), wherein the token includes a token for prohibiting or permitting a voice recognition process of the audio stream of the content executed by the voice Al assistance service (Paragraph 0042, lines 8-12, shows speech recognition process not being performed if a watermark (token) is detected in the speech received; thus, fulfilling the claim limitation of prohibiting a voice recognition processes); and the token comprises a message to be displayed to a viewer of a client apparatus (Paragraph 0042, Subsequently, information of the recognition result is converted into a command to the TV reception display unit 800).
As seen in the claim set, claims 1 and 10 cover similar scope of invention. However, claim 1 is an apparatus claim while claim 10 is a method claim. Both are related as apparatus and method of using, with each claimed element’s function corresponding to the claimed method step. Therefore, claim 10 is rejected under same rationale as applied above to apparatus claim 1.
Regarding claim 8, Miyasaka teaches the information processing apparatus according to claim 1, wherein circuitry that detects the token inserted into the audio stream of the content is notified of the token in advance (Paragraph 0040 and 0042, mentions of watermark (token) detection being performed on the speech signal received by microphone).

4.	Claims 11, 14-15, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garcia (Document ID: US-20180350356-A1).
Regarding claim 11, Garcia teaches an information processing apparatus (abstract and Fig. 1) comprising: circuitry configured to detect, from an audio stream of content, a token related to use of a voice AI assistance service in coordination with the content (Paragraph 0026, lines 1-6, shows watermark identifiers used to detect watermark in the audio signal received; also see Paragraph 0048 and Fig 1 for voice AI assistance service), wherein the token includes a token for prohibiting or permitting a voice recognition process of the audio stream of the content executed by the voice Al assistance service (Abstract, The actions further include based on analyzing the audio watermark, determining, by the computing device, whether to perform speech recognition on a portion of the audio following the predefined hotword); and the token comprises a message to be displayed to a viewer of a client apparatus (Paragraph 0072, The display interface 356 may comprise appropriate circuitry for driving the display 354 to present graphical and other information to a user).
As seen in the claim set, claims 11 and 20 cover similar scope of invention. However, claim 11 is an apparatus claim while claim 20 is a method claim. Both are related as apparatus and method of using, with each claimed element’s function corresponding to the claimed method step. Therefore, claim 20 is rejected under same rationale as applied above to apparatus claim 11.
Regarding claim 14, Garcia teaches the information processing apparatus according to claim 11, wherein the token includes a token for permitting the voice recognition process of the audio stream executed by the voice AI assistance service (Paragraph 0006 mention of watermark rule which may decide whether to perform speech recognition; Also see Paragraph 0048 and fig 1 for voice AI assistance service.)
Regarding claim 15, Garcia teaches the information processing apparatus according to claim 14, wherein the circuitry is configured to execute the voice recognition process of the audio stream of the content (Fig 1, reference character 172 and 166 shows speech recognition unit which is further explained in paragraph 0048.), and deliver a voice recognition result obtained in the voice recognition process (As seen in Fig 1, reference character 172 speech recognizer, used for speech recognition when watermark in the audio signal passes certain rules, Paragraph 0006) to a subsequent process in a case where the token notified in advance is detected from the audio stream of the content (Paragraph 0048 explains the subsequent process where relevant transcription found from the voice recognizer is sent to a search engine and the final result of the process is outputted as audio, Fig. 1, reference character 190).
	Regarding claim 16, Garcia teaches the information processing apparatus according to claim 11, wherein the token includes a parameter delivered to the voice AI assistance service (Paragraph 0005, lines 17-21 and Paragraph 0007, shows watermark (token) consisting of rules being presented to a system similar to that of voice AI assistance service (Fig. 1 and Paragraph 0048). Here, the watermark (token) consisting of rules can be considered as parameter being delivered). 
	Regarding claim 17, Garcia teaches the information processing apparatus according to claim 16, wherein the circuitry (Fig 1, Paragraph 0005 (lines 14-21), Paragraph 0020 (lines 9-14) mention of computing device 104 and 102 which can be considered as circuitry since they are used for detecting watermarking present in the audio signal.) is configured to deliver the parameter to a subsequent process in a case where the parameter is detected from the audio stream of the content (Fig 1 and Paragraph 0026, lines 1-6, shows watermark identifiers used to detect watermark in the audio signal received. As seen in Paragraphs 0027 -0029, the audio watermarks, reference characters 134 and 138, found is sent to subsequent process of “audio watermark comparer” 144. Furthermore, as mentioned above for claim 16, watermark (token) consist of rule (parameter), see paragraph 0007).
	Regarding claim 18, Garcia teaches the information processing apparatus according to claim 17, wherein the circuitry is configured to detect the token inserted into the audio stream of the content in a case where the viewer viewing the content speaks a wake word of the voice AI assistance service. (Fig 1, Paragraph 0004-0005, shows the “hotword” detection before processing the watermark detection. As seen in the examples provided in the referenced Paragraphs the term “hotword” can be equated to wake word. Fig 1, Paragraph 0005 (lines 14-21), and Paragraph 0020 (lines 9-14) mention of computing device 104 and 102 which can be considered as the detection unit.)
	Regarding claim 19, Garcia teaches the information processing apparatus according to claim 11, wherein the circuitry is configured to collect voice of content output from another information processing apparatus (Fig 1 and Paragraph 0024 mentions of audio subsystem 120 which collect the audio being inputted and consist of microphone used initially to receive and process the audio) that reproduces the content distributed through broadcasting or through communication (Paragraph 0005, lines 9-20 and Paragraph 0020, lines 1-7, here it can be seen that audio can be received from another information processing apparatus such as Television which performs broadcasting of the audio as well), and detect the token inserted as an audio watermark into an audio stream of the voice of the content (Paragraph 0020, lines 1-10, the computing device mentioned here can be considered the detection unit that performs watermark (token) detection on the audio collected; see Fig .1)
Claim Rejections - 35 USC § 103
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (Document ID: US-20150294666-A1) in view of Garcia (Document ID: US-20180350356-A1).
Regarding claim 3, Miyasaka teaches the information processing apparatus according to claim 1. However, fails to specifically mention “the token includes a parameter delivered to the voice AI assistance service”.
Garcia does teach the watermark consisting of rules (Paragraph 0005, lines 17-21 and Paragraph 0007) being presented to a system similar to that of voice AI assistance service (voice AI assistance service is commonly known to be used to receive voice commands from user and complete the task instructed. This sort of voice command and task implementation is seen Paragraph 0048 and fig 1 which include the watermark identification system that checks the mentioned watermark rules). Since it is not specified what parameter are being delivered, the watermark (token) consisting of rules can be, under broadest reasonable interpretation, considered as parameter being delivered. Garcia is considered analogous art to the claimed invention because it is also aimed toward audio processing using watermark (token) in relation with a voice assistant service. Therefore, it would have been obvious to one ordinary skilled in the art to use watermark (token) as taught by Miyasaka that consist of rule (parameter) as taught by Garcia. The watermark rules taught in Garcia help preserve network bandwidth with fewer computing device performing search queries upon receiving hotwords with audio watermarks (Paragraph 0014).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (Document ID: US-20150294666-A1) in view of Garcia (Document ID: US-20180350356-A1) in view of Vestergaard (Document ID: US-20110258705-A1).
Regarding claim 9, Miyasaka in view of Garcia teaches the information processing apparatus according to claim 3 wherein watermark (token) consisting of rule (parameter) is encoded data (Garcia Paragraph 0007). However, fails to specifically mention the rule (parameter) is encrypted.
Vestergaard does teach watermark data being in encrypted form (Paragraph 0003, lines 7-10 and Paragraph 0025). Since it is mentioned that the Watermark data is generally encrypted, it is obvious to have watermark (token) consisting of rule (parameter) in encrypted form in the audio stream. Vestergaard is considered analogous art to the claimed invention because it is also aimed toward watermark embedding and detection done on the audio stream (Fig 2 and 6). Therefore, it would have been obvious to one ordinary skilled in the art to use watermark (token) as taught by Miyasaka in view of Garcia with rule (parameter) included in watermark being in encrypted form as taught by Vestergaard. Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).

7.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (Document ID: US-20150294666-A1) in view of Phielipp (Document ID: US-20160358614-A11).
Regarding claim 4, Miyasaka teaches the information processing apparatus according to claim 1. However, fails to teach: “generate the token, and insert the token generated into an audio stream of content to be distributed.”
	Phielipp does teach the claimed limitation of “generate the token, and insert the token generated into an audio stream of content to be distributed”. As seen in Phielipp (Fig. 2, reference character 208 and 210, and Paragraph 0035), watermark (token) is generated using the “watermark generation logic 208” which can be considered generation unit. In addition, generated watermark (token) insertion/ embedding is also performed on the audio using “embedded logic 210” which can be considered the insertion unit. Phielipp is considered analogous art to the claimed invention because it is also aimed toward same field of watermark embedding and detection done on the audio stream (Fig 2). Therefore, it would have been obvious to one ordinary skilled in the art to have watermark insertion as taught by Miyasaka with inclusion of watermark (token) generation unit as taught by Phielipp to increase awareness of voice assistant service by using watermark to avoid self-hearing (Paragraph 0001-0002, and 0010).  
	Regarding claim 5, Miyasaka in view of Phielipp teaches the information processing apparatus according to claim 4, wherein the circuitry is configured to insert as an audio watermark, the token into the audio stream of the content to be distributed through broadcasting or through communication (Miyasaka, Watermark insertion is shown in Paragraph 0042. It is also mentioned that watermark is inserted into speech received by TV which cover the claim limitation of token being inserted into an audio steam distributed through broadcasting. Here, watermark signal can be considered as a token that is being inserted by “Insert watermark” unit shown in Fig. 11A)
	Regarding claim 6, Miyasaka teaches the information processing apparatus according to claim 1, and the claimed limitation of, “wherein the circuitry is configured to execute an application which when executed, generates the token, wherein the circuitry inserts the token into an audio stream of content to be reproduced” (Paragraph 0042 and Fig 11A, it can be seen that the watermark (token) is being inserted into the audio stream produced by the TV to reproduce an audio at loudspeaker 801). However, Miyasaka fails to teach: “execute an application which when executed, generates the token ..”
	Phielipp teaches the claimed limitation of, “execute an application which when executed, generates the token” (Fig 2, reference character 208; paragraph 0035). Here, it can be seen that the watermark (token) is generated using the “watermark generation logic 208” which can be considered as the “execution unit” since it is used to generate the watermark (token). Phielipp is considered analogous art to the claimed invention because it is also aimed toward same field of watermark embedding and detection done on the audio stream (Fig 2). Therefore, it would have been obvious to one ordinary skilled in the art to have watermark insertion as taught by Miyasaka with inclusion of watermark (token) generation unit as taught by Phielipp to increase awareness of voice assistant service by using watermark to avoid self-hearing (Paragraph 0001-0002, and 0010).  
	Regarding claim 7, Miyasaka in view of Phielipp teaches, “the information processing apparatus according to claim 6, wherein the circuitry is configured to insert, as an audio watermark, the token into the audio stream of the content distributed through broadcasting or through communication”, (Miyasaka, Paragraph 0042 and Fig 11A, it can be seen that the watermark (token) is being inserted into the audio stream produced by the TV which covers the claim limitation of distribution by broadcasting). However, Miyasaka fails to teach the claimed limitation of, “the token being generated by the application distributed through broadcasting or through communication”. 
Phielipp does teaches this claimed limitation as seen in Fig. 2, reference character 208, the watermark (token) is generated using the “watermark generation logic 208”. Furthermore, Fig 2 illustrates the dialogue device/ system 200 as shown in paragraph 0025; example of this dialogue device/ system is provided in Paragraph 0001 which include smart watch, phone, Amazon echo, etc. These examples of applications fall under broadcasting as well as communication apparatus. Thus, fulfilling the claimed limitation of watermark (token) generation being done by application distributed through broadcasting or through communication. Therefore, it would have been obvious to one ordinary skilled in the art to have watermark insertion as taught by Miyasaka with inclusion of watermark (token) generation unit as taught by Phielipp to increase awareness of voice assistant service by using watermark to avoid self-hearing (Paragraph 0001-0002, and 0010).  

8.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (Document ID: US-20180350356-A1) in view of Kakino (Document ID: JP-2010164992-A).
 	Regarding claim 13, Garcia teaches the information processing apparatus according to claim 11 along with the voice recognition process (Fig 1, reference character 172 and 166 shows speech recognition) and detection process (Fig 1; Paragraph 0005, lines 14-21; and Paragraph 0020, lines 9-14, mention of computing device 104 and 102 which under broadest reasonable interpretation can be considered as the detection process since they are being used for detecting things like watermark and hotword present in the audio signal). However, Garcia fails to specifically teach: “wherein a voice recognition result obtained in the voice recognition process is invalidated in a case where the token is detected from the audio stream of the content.”
Kakino does teach the claimed limitation of, “wherein a voice recognition result obtained in the voice recognition process is invalidated in a case where the token is detected from the audio stream of the content.” As seen in Page 4, Kakino instead of performing speech recognition only when necessary depending on watermark, in a series format, as implemented in Garcia (Paragraph 0006), Kakino provides a utilization of parallel format, where both watermark (token) detection and voice recognition is performed. It is also shown in Kakino (Page 4, Paragraph 3, lines 5-14) that the result from the watermark discrimination (detection) unit is used determine whether or not to acquire the data from voice recognition; thus, fulfilling the claim limitation of “detection unit invalidates a voice recognition result obtained in the voice recognition process”. Kakino is considered analogous art to the claimed invention because it is also aimed toward same field of watermark detection and voice recognition done on the audio stream. Therefore, it would have been obvious to one ordinary skilled in the art to have watermark detection and voice recognition as taught by Garcia with parallel format of operation of watermark detection and voice recognition as taught by Phielipp to increase awareness to accurately determine whether or not the input sound is the output sound (Page 4, Paragraph 2). Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).
Conclusion 
9.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		7/25/2022
Primary Examiner, Art Unit 2659